 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    EDWARD VINCENT RAY, JR.,                          Case No. 1:19-cv-01561-SKO (PC)

12                       Plaintiff,                     FINDINGS AND RECOMMENDATIONS
                                                        TO DENY PLAINTIFF’S MOTION TO
13            v.                                        PROCEED IN FORMA PAUPERIS AND
                                                        DISMISS ACTION WITHOUT PREJUDICE
14    A. RIBERA, et al.,
                                                        (Doc. 2)
15                       Defendants.
                                                        14-DAY DEADLINE
16
                                                        Clerk of Court to Assign a District Judge
17

18          Plaintiff Edward Vincent Ray, Jr., seeks to proceed in forma pauperis (“IFP”) pursuant to

19   28 U.S.C. section 1915. (Doc. 2.) Because Plaintiff has three “strikes” under section 1915(g) and

20   fails to show that he is in imminent danger of serious physical injury, the Court recommends that

21   Plaintiff’s motion be DENIED.

22     I.   THREE-STRIKES PROVISION OF 28 U.S.C. § 1915

23          28 U.S.C. section 1915 governs proceedings in forma pauperis. The statute provides that

24   “[i]n no event shall a prisoner bring a civil action … under this section if the prisoner has, on 3 or

25   more prior occasions, while incarcerated or detained in any facility, brought an action or appeal in

26   a court of the United States that was dismissed on the grounds that it is frivolous, malicious, or

27   fails to state a claim upon which relief may be granted, unless the prisoner is under imminent

28   danger of serious physical injury.” 28 U.S.C. § 1915(g).
 1       II.    PLAINTIFF’S STRIKES

 2              The Court takes judicial notice of three of Plaintiff’s prior lawsuits that were dismissed on

 3   the grounds that they were frivolous, malicious, or failed to state a claim:1 (1) Ray v. Bruiniers,

 4   Case No. 3:10-cv-00824-SI (N.D. Cal.) (dismissed on September 1, 2010, as frivolous and for

 5   failure to state a claim); (2) Ray v. Friedlander, Case No. 3:10-cv-01107-SI (N.D. Cal) (dismissed

 6   on September 1, 2010, as frivolous and for failure to state a claim); and (3) Ray v. Schoo, et al.,

 7   Case No. 5:10-cv-00942-VAP-PJW (C.D. Cal.) (dismissed on January 2, 2014, for failure to state

 8   a claim). Each of these cases was dismissed prior to Plaintiff initiating the current action on

 9   November 1, 2019. Plaintiff is therefore precluded from proceeding IFP in this action unless, at
10   the time he filed his complaint, he was under imminent danger of serious physical injury. See

11   Andrews v. Cervantes, 493 F.3d 1047, 1052-53 (9th Cir. 2007).

12              In his complaint, Plaintiff alleges that he is “being poisoned … (slowly) … by the

13   contaminated drinking water; the water he must shower in; the meals prepared in the water; [and]

14   his clothes … being washed in the water.” (Doc. 1 at 4.) He claims that he is in “‘imminent

15   danger of serious physical injury,’ due to the ‘lead, and/or coliform [b]acteria’ at the

16   [c]orrectional [i]nstitution (CCI) he is currently confined at.” (Id.).

17              The Court finds that Plaintiff’s allegations do not meet the imminent danger exception. As

18   an initial matter, Plaintiff provides no basis for the allegation that the prison’s water supply is

19   contaminated or that he is being poisoned. Second, Plaintiff does not state how he has been
20   placed in imminent danger of serious physical injury. Plaintiff cites Helling v. McKinney, 509

21   U.S. 25 (1993), to support his argument that the imminent danger exception applies here. (Doc. 1

22   at 4.) However, the Helling Court held that the plaintiff may pursue an Eighth Amendment claim

23   by alleging that the defendants exposed him to tobacco smoke, which posed “an unreasonable risk

24   of serious damage to his future health.” Helling, 509 U.S. at 35. The standard for IFP status,

25   though, is not whether a plaintiff’s future health may be at risk, but whether he is in imminent

26   danger of serious injury. Plaintiff does not make that showing.
27   ///

28
     1
         The Court may take judicial notice of court records. United States v. Wilson, 631 F.2d 118, 119 (9th Cir. 1980).
                                                                   2
 1   III.     CONCLUSION AND RECOMMENDATIONS

 2            Based on the foregoing, the Court RECOMMENDS that:

 3            1.      Plaintiff’s motion to proceed in forma pauperis, (Doc. 2), be DENIED; and,

 4            2.      This action be DISMISSED without prejudice to refiling upon prepayment of the

 5                    filing fee.

 6   The Clerk of the Court is DIRECTED to randomly assign a United States District Judge.

 7            These Findings and Recommendations will be submitted to the United States District

 8   Judge assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days of

 9   the date of service of these Findings and Recommendations, Plaintiff may file written objections
10   with the Court. The document should be captioned, “Objections to Magistrate Judge’s Findings

11   and Recommendations.” Plaintiff’s failure to file objections within the specified time may result

12   in waiver of his rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing

13   Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

14
     IT IS SO ORDERED.
15

16   Dated:        November 8, 2019                              /s/   Sheila K. Oberto             .
                                                       UNITED STATES MAGISTRATE JUDGE
17

18

19
20

21

22

23

24

25

26
27

28

                                                       3
